COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00353-CR
                             NO. 02-13-00354-CR


BRANDON JAY                                                         APPELLANT
DOUTHITT

                                        V.

THE STATE OF TEXAS                                                       STATE


                                    ------------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                       MEMORANDUM OPINION1
                                    ------------

      Appellant Brandon Jay Douthitt, pro se, attempts to appeal from the trial

court’s judgments of conviction for possession of a controlled substance

(methamphetamine), four grams or more but less than 200 grams, and burglary

of a habitation. Pursuant to plea agreements, the trial court sentenced appellant

to five years’ confinement in each case, to run concurrently. In each case, the


      1
       See Tex. R. App. P. 47.4.
trial court’s certification of appellant’s right to appeal states that this “is a plea-

bargain case, and the defendant has NO right of appeal.” See Tex. R. App. P.

25.2(a)(2).

      On July 29, 2013, this court notified appellant about the statement on the

trial court’s certifications and informed him that unless he or any party desiring to

continue the appeals filed with the court, on or before August 8, 2013, a

response showing grounds for continuing the appeals, the appeals may be

dismissed. See Tex. R. App. P. 25.2(d), 44.3. Appellant filed a response, but it

does not show grounds for continuing the appeals. Therefore, we dismiss the

appeals. See Tex. R. App. P. 25.2(d), 43.2(f).



                                                     PER CURIAM


PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 29, 2013




                                          2